DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
In view of the amendments, all previous rejections are withdrawn. Similarly, in view the replacement drawings and specification all previous drawing objections are withdrawn.
Response to Arguments
Applicant’s arguments, see pages 10-11 of remarks, filed 11/01/2022, with respect to claims 1-20 have been fully considered and are persuasive.  The rejection of claims 1-20 has been withdrawn. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 7-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 7, applicant states that a continuous current signal is applied before the second pulse signal and the coupler moves from the second position to the first position through the third position. However, claim 6 states that the second pulse signal moves the coupler from the second position to the first position. Thus, it becomes unclear as to what motion the continuous signal provides since it occurs prior to the second signal which moves the coupler from the second position to the first position. Does the continuous signal move the coupler from the second position to the third position? Does the continuous signal not cause any movement?
In claim 8, applicant states that the second pulse signal moves the coupler from the third position to the first position. However, claim 6 states that the second pulse signal moves the coupler from second position to the first position. It is unclear as to how the second signal can movement from the second position to the first position and from the third position to the first position
It is believed that applicant means the continuous signal moves the coupler from the second position to the third position and the second pulse signal which occurs after the continuous signal moves the coupler from the third position to the first position.
Examiner Suggestions
It is believed that the 35 U.S.C. 112(b) issues can be eliminated with the following amendments:

Claim 6:
The washing machine of claim 2, wherein the controller is configured to apply at least a second pulse signal to the solenoid module to thereby move the coupler from the second position to the first position.

Claim 7:
The washing machine of claim 6, wherein the controller configured to apply a continuous current signal to the solenoid module in order to move the coupler from the first position to the third position and then apply the second pulse signal to the solenoid module to thereby move the coupler from the third position 

Claim 8: (cancelled)
Allowable Subject Matter
Claims 1-6 & 9-20 are allowed.
Claims 7-8 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
The closest prior art remains Son (KR20180082210A) as disclosed by the previous action, dated 08/02/2022. Claim 1 now requires the coupler move to both a first and second position and in doing so must travel through a third position, where the third position is above the first and second positions. When in the second position the drive shaft and dewatering shaft must be decoupled and when in the first position the coupler and must be coupled together. Further, a coupler guide must be rotated by contact with the coupler upon moving upwards and upon moving downwards the guide must prevent the coupler from moving in the second position or move the coupler to the first position. The movement of the coupler being controlled by a solenoid module which in turn is controlled by the controller.
Accordingly, under the previous interpretation of Son, the coupler moves vertically up and down such that the distance can be segmented into three positions as claimed. However, under such an interpretation, the first and second positions do not necessarily coincide with coupling or decoupling of the dewatering and drive shafts. Rather the positions of the coupler for coupling and decoupling are noted to be the same position, such that one is not above the other (best seen by Son Fig.6). Thus, the previous interpretation of Son fails to teach the associated limitations of claim 1. Under a different interpretation of Son, where the coupler guide and the coupler are swapped, the coupler would have three different positions as claimed (see Son Fig.6 ref 20). However, with such an alternative interpretation the coupler guide would no longer rotate via upward movement of the coupler, rather the coupler guide is a non-rotating element designed purely for vertical movement. As such, it is understood that the invention of claim 1 would not be construed to be a mere rearrangement of parts, as it requires a wholly different structure to perform the associated tasks.
It can be seen that the claim limitations of claim 1 are not wholly taught by Son. Further, there appears to be no prior art, on the record, which would provide one of ordinary skill in the art with reasonable motivation to perform a modification that would render the invention of claim 1 obvious. Thus, claim 1 and its dependents are considered allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMAIR CHAUDHRI whose telephone number is (571)272-4773. The examiner can normally be reached Monday - Thursday 7:00am to 5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Barr can be reached on (571)272-1414. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/OMAIR CHAUDHRI/Examiner, Art Unit 1711                                                                                                                                                                                                        
/SPENCER E. BELL/Primary Examiner, Art Unit 1711